

STOCK PURCHASE AGREEMENT
 


 
Party A: Hui Chen
 
Party B: Wei Li
 
Party C: Kiwa Bio-Tech Products Group Corporation
 
This Stock Purchase Agreement (this "Agreement") is made and entered into as of
24th day of October 2007, by and between Hui Chen (the “Party A”), Wei Li (the
“Party B”) and Kiwa Bio-Tech Products Group Corporation (the “Company”), a
company incorporated under the laws of the State of Delaware in the United
States of America whose registered office is at 415 W. Foothill Blvd, Suite#
206, Claremont CA 91711, USA.
 
Background
 
Party B owes Party A money and the Company owes Party B money. The Company,
Party A and Party B are willing to enter into a three-way agreement wherein the
Company will issue a total of 1,000,000 newly issued, restricted shares (the
"Shares") of the Common Stock of the Company, par value $0.001 per share to
Party A, Party A will cancel a portion of the debt owed to it by Party B, and
Party B will cancel a portion of the debt owed to it by the Company.
 
Now, Therefore, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby represent, warrant, covenant, and agree as follows:
 
Article 1. Issuance and Sale of Shares
 
Based upon the representations, warranties, and covenants and subject to the
terms, provisions, and conditions contained in this Agreement, the Company
agrees to sell and deliver the Shares to Party A, free and clear of all liens,
pledges, encumbrances, and adverse claims, and Party A agrees to purchase the
Shares from the Company for the consideration hereinafter set forth.
 
Article 2. Purchase Price
 
The total purchase price for the Shares is US$75,100 (the "Purchase Price"). The
Purchase Price is discounted 30% based on an average of the close prices of the
Company’s common stock on the OTC Bulletin Board during the thirty (30) Trading
Day period ending on October 19, 2007.
 
Article 3. Three-Way Agreement and Mutual Consideration
 
The Company agrees to issue the Shares to Party A. In consideration, Party A
agrees to cancel debt owed to him by Party B in the amount of US$75,100. In
consideration of Party A’s cancellation of such debt, Party B agrees to cancel
debt owed by the Company to him in the amount of US$75,100. All three parties
acknowledge that the benefits to them of participating in the three-way
transaction are sufficient consideration for performing their part of the
transaction.
 
1

--------------------------------------------------------------------------------


 
Article 4. Deliveries
 
The Shares will be deemed issued, and the debt of Party A and Party B will
deemed cancelled, as of the effective date of this Agreement, which is the date
first written above. Upon execution and delivery of this Agreement by each party
to the other parties, this Agreement will be effective. The parties agree to
tender appropriate documentation to the other parties evidencing the
cancellation of the debt.
 
Article 5. Trading Restriction
 
Party A acknowledges that the Shares have not been, and will not be registered
under the Securities Act of 1933, as amended (the “Securities Act”), by reason
of a specific exemption from the registration provisions of the Securities Act
that depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of Party A’s representations expressed in this
Agreement. Party A understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, such Party A must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available.
 
Each certificate representing the Shares will be stamped or otherwise imprinted
with a legend in substantially the following form (in addition to any legends
required by agreement or by applicable state securities laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). SUCH SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH A REGISTRATION UNLESS THE COMPANY
RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH
SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT.


 
 
 
Article 6. Risk factors
 
Party A agrees that investment in the Common Stock of the Company involves a
high degree of risk and should be regarded as speculative. Party A further
represents and agrees that it can afford a loss of its entire investment. In
addition to the other information contained in this document, Party A has
considered carefully the following factors.
 
a)
Limited Operating History. The Company has only a limited operating history from
which Party A can evaluate its business and prospects for future success. The
Company has recognized only very limited revenues to date.

 
b)
Full Disclosure. Party A acknowledges that it has reviewed the Company’s public
disclosure documents filed with the SEC which can be found at www.sec.gov.

 
c)
Lack of Transferability, Marketability and Liquidity of the Shares. The Common
Stock is currently quoted for trading on the OTC Bulletin Board, but trading
volume is low and liquidity is limit. Consequently, Party A is prepared to
remain a shareholder of the Company for long time. The Shares may not be sold in
the public market except pursuant to an effective registration statement or an
exemption from registration under the Securities Act.

 
2

--------------------------------------------------------------------------------


 
d)
Minimal Capital. The Company currently believes it will need additional capital
to sustain its operation. There can be no assurances we will be successful in
obtaining this financing. If the amount of funding is not sufficient to obtain
profitable business operations and the Company is liquidated, there will very
likely not be any assets in the Company for payment to the shareholders.

 
e)
Dependence on Key Personnel. The Company’s development of its concept and
business is dependent on its management team and the loss of any one of these
persons could have a material adverse effect on the Company.

 
Article 7. Representations and Warranties of Party A
 
In connection with the transactions contemplated hereby, Party A hereby
represents and warrants to the Company that:
 
a)
Party A understands that the Common Stock of the Company is quoted on the OTC
Bulletin Board of the NASD, and that the Shares have not been registered under
the Securities Act. At the present trading of the Company’s stock is subject to
rules governing trading in penny stock.

 
b)
Party A has such knowledge and experience in financial and business matters that
it is capable of seeking out and evaluating the information relevant to
evaluating the Company, the proposed activities thereof, and the merits and
risks of the prospective investment, and to make an informed investment decision
in connection therewith.

 
c)
Party A will hold the Shares subject to all of the applicable provisions of the
Securities Act, and Party A will not at any time make any sale, transfer, or
other disposition of the Shares in contravention of the Securities Act. Party
A’s overall commitment to investments which are not readily marketable is not
disproportionate to Party A’s net worth; Party A’s investment in the Company
will not cause such overall commitment to become excessive; and Party A can
afford to bear the loss of Party A’s entire investment in the Company.

 
d)
Party A understands that all information which Party A has provided to the
Company concerning Party A, Party A’s financial position and knowledge of
financial and business matters is correct and complete as of the date set forth
above and, if there should be any material change in such information prior to
the acceptance of this subscription, Party A shall promptly notify the Company
thereof.

 
e)
If Party A is a United States person or entity, Party A represents that Party A
satisfies any suitability or other applicable requirements of Party A’s state of
residence and/or state in which the Common Stock are purchased.

 
f)
If Party A is not a United States person or entity, such Party A hereby
represents that he, she or it has satisfied himself, herself or itself as to the
full observance of the laws of his, her or its jurisdiction in connection with
any invitation to subscribe for the Common Stock or any use of this Agreement,
including (i) the legal requirements within his, her or its jurisdiction for the
purchase of the Common Stock, (ii) any foreign exchange restrictions applicable
to such purchase, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the Common
Stock. Such Party A’s subscription and payment for, and his, her or its
continued beneficial ownership of the Common Stock, will not violate any
applicable securities or other laws of his, her or its jurisdiction.

 
3

--------------------------------------------------------------------------------


 
g)
If an individual, Party A is over 21 years of age.

 
h)
Party A understands that the Shares have not been registered under the
Securities Act by reason of a claimed exemption under the provisions of the
Securities Act which depends, in part, upon Party A’s investment intention.

 
i)
Party A understands that no securities administrator of any state or any other
jurisdiction has made any finding or determination relating to the fairness of
this investment and that no securities administrator of any state or any other
jurisdiction has recommended or endorsed, or will recommend or endorse, the
offering of the Common Stock.

 
j)
Party A has relied solely upon the advice of Party A’s own tax and legal
advisors with respect to the tax and other legal aspects of the investment.

 
k)
Party A warrants that Party A is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Act.

 
l)
The sale of the Shares to Party A is being made without any public solicitation
or advertisements.

 
Article 8. Representations and Warranties of the Company 
 
In connection with the transactions contemplated hereby, the Company hereby
represents and warrants to Party A as follows:
 
8.1. Organization, Standing and Power.
 
The Company is duly organized, validly existing and in good standing under the
laws of the jurisdiction (the State of Delaware in the United States of America)
in which it is incorporated and has the requisite corporate power and authority
to carry on its business as now being conducted. The Company is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Company Material Adverse Effect. For purposes of
this Agreement, the term "Company Material Adverse Effect" means any material
adverse effect with respect to the Company, taken as a whole, or any change or
effect that adversely, or is reasonably expected to adversely, affect the
ability of the Company to maintain its current business operations or to
consummate the transactions contemplated by this Agreement in any material
respect.
 
8.2. Validity of Transaction.
 
This Agreement is valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms against the Company,
except as limited by bankruptcy, insolvency and similar laws affecting creditors
generally, and by general principles of equity. At the time that the Shares are
sold, assigned, transferred and conveyed to Party A pursuant to this Agreement,
the Shares will be duly authorized, validly issued, fully paid and
non-assessable.
 
4

--------------------------------------------------------------------------------


 
The execution, delivery and performance of this Agreement have been duly
authorized by the Company and will not violate any applicable federal or state
law, any order of any court or government agency or the articles or certificate
of incorporation of the Company.
 
8.3. Capital Structure.
 
The authorized stock of the Company consists of 200,000,000 shares of common
stock, par value $0.001 per share and 20,000,000 shares of preferred stock, par
value $0.001 per share.
 
As of the date of this Agreement, the Company has approximately 76,800,000
shares of Common Stock outstanding, and there is no preferred stock outstanding.
No share of Company Common Stock is held by the Company in its treasury. No
bonds debentures, notes or other indebtedness of the Company having the right to
vote. There are no outstanding stock appreciation rights or similar derivative
securities or rights of the Company.
 
There are approximately 17,700,000 shares of warrants in relation to consultant
services and several loans outstanding. Under the Company’s 2004 Stock Incentive
Plan, as amended, 1,410,007 shares of Company Common Stock are reserved for
issuance, 1,637,900 have been granted under the Plan.
 
In addition, in the second half of 2006 the Company issued several 3-year
convertible notes in the aggregate principal amount of $2,450,000 (the “6%
Notes”). The conversion price of the 6% Notes is discounted 40% based on an
average of the trading price of the Company’s common stock on the OTC Bulletin
Board. As of the Closing date here, the outstanding principal balance of 6%
Notes is approximately $2,120,000.
 
8.4. Authority: Non-contravention.
 
The Company has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of the Company.
 
8.5. Litigation, etc.
 
As of the date hereof, (a) there is no suit, claim, action or proceeding (at law
or in equity) pending or, to the knowledge of the Company, threatened against
the Company (including, without limitation, any product liability claims) before
any court or governmental or regulatory authority or body, and (b) the Company
is not subject to any outstanding order, writ, judgment, injunction, order,
decree or arbitration order that, in any such case described in clauses (a) and
(b), (i) could reasonably be expected to have, individually or in the aggregate,
a Company Material Adverse Effect or (ii) involves an allegation of criminal
misconduct or a violation of the Racketeer and Influenced Corrupt Practices Act,
as amended. As of the date hereof, there are no suits, actions, claims or
proceedings pending or, to the Company's knowledge, threatened, seeking to
prevent, hinder, modify or challenge the transactions contemplated by this
Agreement.
 
Article 9. Survival of Representations and Warranties
 
All representations, warranties, covenants, and agreements contained herein
shall not be discharged or dissolved upon, but shall survive the closing.
 
5

--------------------------------------------------------------------------------


 
Article 10. Entirety and Modification
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, whether oral or written, between the parties hereto relating
to such subject matter. No modification, alteration, amendment, or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto.
 
Article 11. Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their successors and permitted assigns, heirs, and personal
representatives.
 
Article 12. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware.
 
In relation to any legal action or proceedings arising out of or in connection
with this Agreement (“Proceedings”), each party irrevocably submits to the
jurisdiction of the courts of the state of Delaware and waives any objection to
Proceedings in any such court on the grounds of venue or on the grounds that the
Proceedings have been brought in an inconvenient forum.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this agreement as of
the date first written above.
 


PARTY A:
 
/s/: Hui Chen
 
Name: Hui Chen


 
PARTY B:
 
/s/: Wei Li
 
Name: Wei Li


 
Party C: Kiwa Bio-Tech Products Group Corporation
 
/s/: Lianjun Luo
 
Name: Lianjun Luo
 
Title: Director and CFO


6

--------------------------------------------------------------------------------


 